989 F.2d 500
144 L.R.R.M. (BNA) 2744
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Aubrey EATON d/b/a Eaton Warehousing Company, Respondent.
No. 93-5135.
United States Court of Appeals, Sixth Circuit.
March 25, 1993.

Before:  NELSON and RYAN, Circuit Judges;  and LIVELY, Senior Circuit Judge.


1
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THE

NATIONAL LABOR RELATIONS BOARD

2
This Court having on December 13, 1990, entered its judgment enforcing in full the Order of the National Labor Relations Board, the Board, on November 29, 1991, issued its Supplemental Order fixing the amounts due and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amounts due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Aubrey Eaton d/b/a Eaton Warehousing Company, Cincinnati, Ohio, its officers, agents, successors, and assigns, shall make whole the discriminatees, Philip Henslee, Jean Schepers, Mark Cobb, Mark Combs, and Louis Beatty, by paying to them the amounts set forth below, plus interest computed in the manner prescribed in New Horizons for the Retarded,1 and accrued to the date of payment, minus tax withholdings required by Federal and state laws:


4
     NAME       BACKPAY AMOUNT
Philip Henslee     $26,917
Jean Schepers       16,493
Mark Cobb           14,200
Mark Combs           3,187
Louis Beatty           615